955 F.2d 48
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lee Davis WIGHT, Defendant-Appellant.
No. 91-10239.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 10, 1992.*Decided Feb. 19, 1992.

Before Chambers, Farris and Poole, Circuit Judges.


1
MEMORANDUM**


2
Lee Davis Wight appeals his conviction, following a conditional guilty plea before a United States magistrate, for willful failure to file an income tax return, in violation of 26 U.S.C. § 7203.   Wight asserts that the information filed against him was defective because the information collection request sponsored by the IRS failed to comply with the Paperwork Reduction Act, 44 U.S.C. § 3501.


3
In  United States v. Hicks, 947 F.2d 1356 (9th Cir.1991) we held that the public protection provision of the Paperwork Reduction Act 44 U.S.C. § 3512, constitutes no defense to prosecution under 26 U.S.C. § 7203.   Wight's argument is essentially the same.   We find no merit in it.


4
The judgment of the trial court is affirmed.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3